                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                                                         RECEIVED
                              BILLINGS DIVISION                                MAR 1 8 2020
                                                                          CLERK, U.S. DISTRICT COURT
                                                                            DISTRICT OF MONTANA
 UNITED STATES OF AMERICA,                                                        MISSOULA
                                                      CR 18-35-BLG-DLC-1
                         Plaintiff,

          vs.                                           ORDER

 GREGORY JOSEPH PAULSON,

                         Defendant.

         The United States moves the Court for a final order of forfeiture. (Doc.

111.) After reviewing the motion, the Court finds:

         1.     The United States commenced this action pursuant to 21 U.S.C.

§ 853;

         2.     On May 31, 2018, Defendant Gregory Joseph Paulson ("Paulson")

entered a plea of guilty to count I of the indictment (Doc. 1), which charged him

with conspiracy to distribute and to possess with the intent to distribute

methamphetamine;

         3.     Paulson, pursuant to his plea, agreed not to contest, or assist others in

contesting, the forfeiture of property sought in indictment;

         4.     The United States is entitled to possession of said property, pursuant

to 21 U.S.C. §§ 84l(a)(l) and 853, and Rule 32.2(b)(2) of the Federal Rules of

Criminal Procedure;
      5.     Beginning on July 11, 2019 and ending on August 9, 2019, the United

States published on an official government internet site (www.forfeiture.gov)

notice of this forfeiture and of the United States' intent to dispose of the following

property in accordance with federal law, under 21 U.S.C. § 853(n)(l): $5,000 in

United States currency;

      6.     No claims have been made in this case regarding the property and the

United States is not aware that any such claims have been made.

      Accordingly, IT IS ORDERED that the motion (Doc. 111) is GRANTED.

IT IS FURTHER ORDERED that:

       I. The United States shall seize the forfeited property described above;

      2. The right, title, and interest in the property is condemned, forfeited, and

vested in the United States of America for disposition according to applicable law;

       3. All forfeited funds shall be deposited by the United States Marshal into

the Department of Justice Asset Forfeiture Fund in accordance with 21 U.S.C.

§ 853(n)( I); and

       4. The Clerk is directed to send copies of this Order to all counsel of record

and the defendant. The Clerk is further directed to send three certified copies of

this Order to the United States Marshal.




                                           -2-
DATED this   18tlt day of March, 2020.


                                    L(.a.
                                    Dana L. Christensen, Chief Judge
                                    United States District Court




                              -3-
